United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISRATION, Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Jaclyn D. Goldstein-Spitz, Esq., for the Director

Docket No. 13-643
Issued: January 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 28, 2013 appellant, through her attorney, filed a timely appeal from a
November 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind acceptance of appellant’s
traumatic injury claim.
FACTUAL HISTORY
On May 24, 2012 appellant, then a 40-year-old air marshal, filed a traumatic injury claim
(Form CA-1) alleging an injury in the performance of duty while on travel status to London,
1

5 U.S.C. § 8101 et seq.

England. The injury occurred at approximately 1:30 a.m. on May 20, 2012, when he was struck
by a motor vehicle while crossing a street. The nature of the injury was described as a broken
left arm, as well as a sore left knee and hip. An employing establishment incident investigation
report advised that appellant was struck while attempting to hail a taxi. OWCP accepted the
claim for a closed left arm fracture of the distal radius and a left knee sprain.
In letters dated June 4 and 13, 2012, an employing establishment workers’ compensation
manager controverted the claim, contending that appellant was not in the performance of duty
when injured. Appellant left Dallas, Texas on Friday, May 18, 2012 and performed his duties as
an air marshal, arriving at London Heathrow airport at 10:45 a.m. on Saturday, May 19, 2012.
From the airport, he travelled by taxi to The Crown Plaza Hotel and slept for several hours. At
approximately 7:45 p.m., he left the hotel with coworkers and travelled by taxi to The Pheasant
Inn, located approximately about two miles away, for dinner at 8:00 p.m. Appellant left The
Pheasant Inn at approximately 12:30 a.m. and walked approximately one-half mile south to a
local McDonald’s with a coworker where he ate, departing at 1:30 a.m.
Appellant walked along Bath Road in search of a taxi and crossed into the center median
in an attempt to flag an eastbound traveling taxi. The taxi did not stop and he was attempting to
return from the median when he was struck by a westbound automobile. Appellant was
subsequently transported to a local hospital at 2:30 a.m. and released at 6:20 a.m. Rather than
departing Heathrow airport as scheduled at 3:15 p.m. that afternoon on a return flight to Dallas,
he stayed in London at the hotel for an additional 24 hours before departing on Monday,
May 21, 2012.2
The employer contended that appellant was not performing any duties incidental to his
employment when injured on May 20, 2012. It was noted that the hotel at which he was staying
had facilities available for meals. Further, appellant and his coworkers were at The Pheasant Inn
for food and drinks for 4 and one-half hours, prior to his departure to go eat at McDonalds at
12:30 a.m. He and a colleague stopped at multiple restaurants and bars, which constituted a
deviation from his travel status and that he had not returned to a work-related route. The
Metropolitan Police Service Collision Report of May 24, 2012 was submitted. The employer
reiterated that appellant and his colleagues had stopped at multiple restaurants and/or bars and
that sightseeing and drinks were not incidental to travel. While appellant did not violate any
employing establishment rules, he was not in the performance of duty as he and his coworkers
had sufficient time to have dinner prior to the deviation.
In a letter dated June 5, 2012, OWCP requested additional information regarding the
injury. In a statement received on June 13, 2012, appellant advised that he had flown to London
as part of his air marshal duties and was assigned to stay at a London hotel with other members
of the air marshal team. He and three other coworkers went to dinner at approximately 8:00 p.m.
on May 19, 2012, to a restaurant that was two miles from the hotel. At The Pheasant Inn
appellant ate dinner, watched a soccer match and socialized with other air marshals. At 12:30
2

On May 22, 2012 appellant’s supervisor issued a CA-16 authorization for examination and/or treatment
authorizing medical services by Texas Institute of Orthopedic Surgery & Sports Medicine. On May 30, 3012
appellant underwent surgery for a left distal radius fracture with intraarticular comminution and volar displacement
and a left ulnar styloid base fracture.

2

a.m., he left the restaurant and walked 10 minutes to a McDonald’s restaurant that was
approximately one-half mile away. After eating and visiting with a coworker, they left
McDonald’s at 1:30 a.m. Appellant observed a taxi that was heading eastbound. He crossed to
the middle of the street in an attempt to flag down the taxi, but it did not stop. When appellant
attempted to return to the side walk, he was struck by a motor vehicle. He stated that he was not
intoxicated at any time. A witness statement from the coworker who accompanied appellant to
McDonald’s confirmed that he was hit by a motor vehicle after trying to hail a taxi.
The collision report of the Metropolitan Police identified the location of the pedestrian
accident as Bath Road, Harlington, an A4 carriageway, crossing elsewhere. It was observed that
appellant may have crossed into the carriageway where no crossing facilities were available
“climbing over railing that divid[e] the carriageway, the pedestrian had been drinking.” It was
noted that he was from the United States and may have looked the wrong way before crossing.
At the site of the accident, there was no pedestrian crossing facility within 50 meters. The driver
of the automobile that struck appellant, Abdul Zahed, was interviewed by the police and stated “I
just remember [appellant] jumped in front of me and I braked.” The collision was not
characterized as a hit and run.3
By letter dated September 21, 2012, OWCP notified appellant that it proposed to rescind
acceptance of his claim and terminate benefits. It found that he was engaged in activities of a
personal and recreational nature when injured. By letter dated October 15, 2012, appellant’s
representative argued that appellant was in the performance of duty at the time of the injury.
In a decision dated November 26, 2012, OWCP rescinded acceptance of the claim and
terminated compensation. It found that appellant was not in the performance of duty when
injured.
LEGAL PRECEDENT
The Board has upheld OWCP’s authority to reopen a claim at any time on its own motion
under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior decision
and issue a new decision.4 The Board has noted, however, that the power to annul an award is
not an arbitrary one and that an award for compensation can only be set aside in the manner
provided by the compensation statute.5 It is well established that once OWCP accepts a claim, it
has the burden of justifying termination or modification of compensation. This holds true where
OWCP later decides that it has erroneously accepted a claim for compensation. In establishing
that its prior acceptance was erroneous, OWCP is required to provide a clear explanation of its
rationale for rescission.6

3

The statement of appellant’s coworker originally advised the employer that appellant was struck by a Chrysler
Grand Voyager traveling at a high rate of speed that stopped on the road and then sped off on Bath Road.
4

Eli Jacobs, 32 ECAB 1147 (1981).

5

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

6

Alice M. Roberts, 42 ECAB 747 (1991).

3

The Board has previously recognized that Larson, in his treatise, The Law of Workers’
Compensation, sets forth the general criteria for performance of duty as it relates to travel
employees or employees on temporary-duty assignments as follows:
“Employees whose work entails travel away from the employer’s premises are
held in the majority of jurisdictions to be within the course of their employment
continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, injuries arising out of the necessity of sleeping in hotels or eating
in restaurants away from home are usually held compensable.”7
To determine whether an injury occurs during a distinct departure on a personal errand,
the Board will focus on the nature of the activity in which the employee was engaged and
whether it is reasonably incidental to the employee’s work assignment or represents such a
departure from the work assignment that the employee becomes engaged in personal activities
unrelated to his or her employment.8 The Board has recognized that there are limitations to
coverage of employees in travel status. When the employee deviates from the normal incidents
of his or her trip and engages in activities, personal or otherwise, which are not reasonably
incidental to the duties of the temporary assignment contemplated by the employer, the employee
ceases to be under the protection of FECA and any injury occurring during such deviation is not
compensable.9
ANALYSIS
Appellant, an air marshal based in Dallas, Texas, travelled to London, England in the
performance of duty. On the morning of Sunday, May 20, 2012 at approximately 1:40 a.m., he
sustained multiple fractures to his left arm when struck in a motorway after attempting to hail a
taxi. OWCP accepted that appellant sustained an injury arising in the performance of duty; but
subsequently rescinded acceptance of the claim based on additional evidence submitted to the
record that established he was not in the performance of duty at the time of injury. The Board
finds that he was not in the performance of duty when injured.
As an air marshal, the employer authorized appellant’s travel from Dallas to London on
Friday, May 18, 2012 to perform his duties of deterring any hijackings or other hostile acts
against commercial aircraft. Appellant arrived at Heathrow airport on Saturday, May 19, 2012 at
10:45 a.m., disembarked, cleared customs and took a taxi to the hotel to which he and his
colleagues were assigned. That evening, at 7:45 p.m., he and three coworkers left the hotel and
took a taxi to a restaurant/pub located some two miles to the southeast.
The Board recognized that for employees whose work entails travel away from the
employer’s premises, the majority of jurisdictions hold that they are within the course of their
7

1 A. Larson, The Law of Workers’ Compensation § 25.01 (2000); see also Lawrence J. Kolodzi, 44 ECAB 818,
822 (1993).
8

See S.C., Docket No. 10-1706 (issued May 9, 2011); Thomas E. Keplinger, 46 ECAB 699 (1995); Dannie G.
Frezzell, 40 ECAB 1291 (1989).
9

See Jose H. Pico, 46 ECAB 750 (1995); Evelyn S. Ibarra, 45 ECAB 840 (1994).

4

employment continuously during the trip except for when a distinct departure or personal errand
is established. Injuries arising out of the necessity of sleeping in hotels or eating in restaurants
away from home are usually held compensable.10 This is demonstrated in Board case law. In
William K. O’Connor,11 the employee went to dinner and sustained injury while on a walk back
to his hotel when hit by a car. The Board found that the injury arose in the performance of duty
as no evidence of a distinct departure or personal errand was shown in the record.12 In S.C.,13 the
employee was on travel status to Arlington, Virginia. She alleged injury at 8:30 p.m. when she
slipped and fell while crossing a median at an intersection while returning to her hotel. The
Board noted, however, that evidence from the emergency medical responders established that her
injury was sustained at approximately 12:45 a.m., some four hours later than alleged. Further,
the medical reports from the local hospital reflected a history that she had been drinking prior to
sustaining injury. The Board noted that the employee did not explain the basis for a seven-hour
departure from her hotel or the circumstances accounting for her alcohol consumption prior to
the injury. The employee was found engaged in an identifiable deviation.
The Board notes that appellant and three coworkers had dinner at The Pheasant Inn on
the evening of Saturday, May 19, 2012. The evidence reflects that they travelled two miles to
the restaurant/public house and ate dinner at approximately 8:00 p.m. Thereafter, they watched a
soccer match and socialized. The record reflects that at 12:30 a.m. the group broke up.
Appellant and one coworker left The Pheasant Inn and walked on a route that took them further
south, away from their hotel, approximately half a mile to a McDonald’s restaurant. They left
the McDonald’s at 1:30 a.m. and again proceeded south along Bath Road. The collision report
of the Metropolitan Police reflects that appellant entered the roadway at a location where no
crossing facilities were available. Appellant apparently climbed over a railing onto the divided
highway, into traffic to hail a taxi that was proceeding eastward. It appears he attempted to
return to the sidewalk, but was struck by a car in the westward lanes of traffic. The police report
noted that appellant had been drinking and, as he was from the United States, may have looked
in the wrong direction.
The Board finds that appellant deviated from his travel status at 12:30 a.m. on the
morning of May 20, 2012. Rather than returning to the hotel following dinner at The Pheasant
Inn, he engaged in a personal errand with a coworker. They ended up at a McDonald’s
restaurant located a half mile south and further away from the location of their hotel. The time
and location elements of the injury remove appellant from the performance of duty. Appellant
had a reasonable opportunity to enjoy dinner at 8:00 p.m. and to socialize after his meal. His
injury at approximately 1:40 a.m. was some five and a half hours after dinner. The location of
the injury was on a busy divided road, at a place where the employer would not reasonably
10

See supra note 6.

11

4 ECAB 21 (1950).

12

See also Kenneth B. Briggs, 54 ECAB 411 (2003). (The employee sustained injury at 12:30 a.m. while walking
back to his hotel after a late dinner. Coverage was found as there was no evidence that three hours spent at dinner
were unreasonable or of a distinct departure on a personal errand. The restaurant was one-tenth of a mile from the
hotel).
13

Supra note 7 and cases cited therein.

5

expect him to be while on travel status or while he was performing any act incidental to his
employment. Appellant gained access to the roadway by disregarding public safety barriers and
entering at a location some 50 meters from the nearest public crossing facility. His deviation for
personal reasons at 12:30 a.m. took him outside of the coverage of FECA. Appellant’s injury did
not arise out of the necessity to eat dinner at The Pheasant Inn. Sufficient time had passed from
8:00 p.m. to 12:30 a.m. for him to finish his meal and return to his hotel. For this reason, the
Board finds that OWCP properly determined that appellant’s injury did not arise in the
performance of duty and rescinded acceptance of his traumatic injury claim.
CONCLUSION
The Board finds that OWCP met its burden of proof to rescind acceptance of the claim.
Appellant’s injury of May 20, 2012 was not sustained while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

